Title: To George Washington from Thomas Hanson Marshall, 21 August 1788
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Maryland Marshall Hall 21st Augt 1788

Your Farmer applyed to me on Sunday last, to know if I had any Wheat for sale, which you wanted for seed, I have not any out, nor will it now be in my power, conveniantly, to have aney ready, for that purpose, until about the first of next month weather &c. permiting: I will let you have, as fast as can get it out &c. from the above mention’d time, Two hundred Bushels at Five shillings Virginia Cury per Bushel.
You will pleas let me have your answar respecting the above, as may Act accordingly, And in case you encline to take the wheat, can give notice to the Farmr when it may, from time, be sent for with sertinty, that no disappointment may take place. I am sir Yr Very Hble Servt

T.H: Marshall


N.B. there is more Cockle amongst my Wheats, then could wish.

